             Case 2:20-cv-00738-TSZ Document 32 Filed 11/25/20 Page 1 of 3




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
           NINTENDO OF AMERICA INC.,
 8                             Plaintiff,
 9            v.
10         DOES 1-20, d/b/a, ANXCHIP.COM,
           AXIOGAME.COM,                                C20-738 TSZ
11         FLASHCARDA.COM,
           MOD3DSCARDS.COM, NX-                         ORDER
12         CARD.COM,
           SXFLASHCARD.COM,
13         TXSWITCH.COM, and
           USACHIPSS.COM,
14
                               Defendants.
15

16         This Court, having entered a Judgment and Permanent Injunction against

17 Defendants Does 1–20 (“Judgment”) on October 6, 2020, docket no. 28, and this matter,

18 having come before the Court on Plaintiff’s Supplemental Motion to Enforce Judgment

19 and Permanent Injunction, docket no. 30, the Court enters the following Order.

20         Pursuant to Sections 502 and 1203 of the Copyright Act (17 U.S.C. §§ 502, 1203),

21 the All Writs Act, 28 U.S.C. § 1651, and this Court’s inherent equitable powers, the

22 Court orders as follows:

23

     ORDER - 1
             Case 2:20-cv-00738-TSZ Document 32 Filed 11/25/20 Page 2 of 3




 1         (1)    STXWITCH.COM is a “variant or successor” domain name as that term is

 2 used in the Judgment, docket no. 28.

 3         (2)    The Judgment applies in full force to Defendants’ website at

 4 STXWITCH.COM. In other words, paragraphs 4, 5(a), 5(b), and 6 of the Judgment,

 5 docket no. 28, should be read to include STXWITCH.COM.

 6         (3)    Defendants and all third parties acting in active concert and participation

 7 with Defendants, including registrars, are ENJOINED from supporting or facilitating

 8 access to STXWITCH.COM, and are ORDERED to cease to use the domain name

 9 STXWITCH.COM and immediately transfer STXWITCH.COM to Nintendo’s control.

10          (4)   For avoidance of doubt, the Court’s Judgment applies to all domain names

11 controlled by Defendants through which Defendants engage in the conduct found to be

12 unlawful in this lawsuit, whether or not the exact domain name is explicitly listed in the

13 Judgment.

14         (5)    Nintendo may serve this Order electronically on Defendants by sending it

15 to the same email addresses listed in this Court’s order authorizing service of process

16 electronically. Order Granting Plaintiff's Motion for Leave to Serve Process by

17 Alternative Means (docket no. 20).

18         (6)    This Order constitutes a binding court order, and any violations by

19 Defendants or third parties acting in concert and participation with Defendants will

20 subject them to the full scope of this Court’s contempt authority, including punitive,

21 coercive, and monetary sanctions.

22

23

     ORDER - 2
             Case 2:20-cv-00738-TSZ Document 32 Filed 11/25/20 Page 3 of 3




 1         (7)   The Court shall maintain continuing jurisdiction over this action for the

 2 purpose of enforcing the Judgment and Permanent Injunction and this Order. Plaintiff is

 3 not required to post any bond or security in connection with this Order, and Defendants

 4 have permanently, irrevocably, and fully waived any right to request a bond or security.

 5         (8)   The Clerk is directed to send a copy of this Order to all counsel of record.

 6         IT IS SO ORDERED.

 7         Dated this 25th day of November, 2020.

 8                                                       A
 9                                                  THOMAS S. ZILLY
                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 3
